Citation Nr: 1605661	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability to include lumbosacral strain and intervertebral disc syndrome.


REPRESENTATION

The Veteran represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Veteran claimed service connection for low back strain and for intervertebral disc syndrome.  As the Veteran has filed claims of service connection for different diagnoses of the back, the Board has restyled the claim as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

In June 2013, the Board remanded the case to the RO for additional development.  

In a rating decision in July 2015, the RO denied the claims for service connection for an ankle disability, to include as secondary to a low back disability, service connection for PTSD, and ischemic heart disease as well as a claim for TDIU.  The same decision also granted service connection for hearing loss, evaluated as noncompensable, and tinnitus, evaluated as 10 percent disabling.  As the Veteran has not initiated an appeal of these claims, the claims have not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from July 28, 2015, to file a notice of disagreement to initiate an appeal of these claims.
Based on statements made at his hearing and in a written statement submitted at his hearing, the Veteran appears to be claiming service connection for an ankle disability, to include as secondary to a low back disability, and for a hip disability, to include as secondary to a low back disability.

The issues of service connection for an ankle disability, to include as secondary to a low back disability, and service connection for a hip disability, to include as secondary to a low back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts his low back disability began in service aboard the USS Gridley, a guided missile ship that has been decommissioned.  The Veteran states he served aboard the USS Gridley from, February 1967 to August 1968 and injured his back twice.  First, he testified that in May 1967, he fell from a ship ladder and his back struck the bottom ladder.  The Veteran then testified that a couple of months later, he was working on top of a missile launcher when part of his safety harness gave way dropping him some distance.  The remainder of the harness caught the Veteran and while he was hanging from the remainder of the harness, the ship rolled, causing him to bang into the ship.  The Veteran sought treatment aboard ship from the corpsman on both occasions.

Review of the service treatment records obtained by the RO establishes service treatment records documenting treatment for the lower back starting in October 1972 over several occasions before separation.  In one note dated in April 1974, the Veteran gave a history of first injuring his back seven years earlier, or approximately 1967, which coincides with the service aboard USS Gridley.  

Except for one note indicating the Veteran was fit for transfer from the USS. Gridley in September 1968, there are no treatment notes of the Veteran for any condition while aboard this ship.  The Veteran has apparently made an unsuccessful attempt to locate records from the USS Gridley and asked VA to obtain what he believes are missing records from the relevant time period that would help him establish his claim.  

Accordingly, in June 2013, the Board determined that a remand was necessary.  The RO was directed to request the NPRC to search muster rolls (or any equivalent documents) and the USS Gridley deck logs for any records documenting that the Veteran fell in May 1967 and/or a safety harness that partially failed a couple months afterwards as well as whether he was on sick call, or was hospitalized after either incident. 

As the Veteran could not recall the exact date of the safety harness incident, the Board directed that the request cover the period from May 1967 to September 1967.  The RO has complied with that portion of the remand.  In September 2013, however, the Veteran submitted a statement regarding a claim for service connection for PTSD.  He claimed as one of his stressors the incident where his safety harness failed, which he now stated occurred in April 1967 and the first injury occurred two months earlier.  As the Veteran has now identified a different date that was not included in the request to the NPRC, the Board has determined that the RO should make a new request to the NPRC and other appropriate sources for any incident reports, deck logs, or muster rolls (or any equivalent documents), for the period from February 1967 (when he first arrived aboard the USS Gridley) to April 1967.  The request should state whether there is any mention of the two incidents in question even if the document does not specifically mention the Veteran by name.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from November 2013 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Request from the NPRC and any other appropriate source to include the National Archives and Records Administration, and the applicable service department, the appropriate sources records concerning the Veteran regarding an injury to his back for the period starting in February 1967 through April 1967 or any other period identified by the Veteran. The request should request any documents concerning the Veteran or mention of the failure of a safety harness and/or fall off a ladder, including but not limited to muster rolls (or any equivalent documents), unit rosters, daily duty status reports, and deck logs of the USS Gridley.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  After the development requested is completed, readjudicate the claim. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




